Citation Nr: 0614431	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  99-20 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to an increased evaluation for the service-
connected right (major) plexus neuropathy, currently 
evaluated as 40 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the RO.  

The Board remanded this case back to the RO for additional 
development of the record in December 2004.  



FINDING OF FACT

The service-connected right upper extremity disability is 
shown to be productive of a level of impairment that more 
nearly approximates that of severe incomplete paralysis of 
the effected nerve.  




CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating, but 
not higher for the service-connected right (major) plexus 
neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.124a including Diagnostic Code 8710 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her disorder.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in letters issued in June 2002 and August 2003.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
decision was issued approximately three years prior to the 
enactment of VCAA.  

Moreover, as indicated hereinabove, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate her claim and assist her in developing 
relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO has evaluated the veteran's service-connected right 
(major) plexus neuropathy at the 40 percent rate under 
38 C.F.R. § 4.124a, Diagnostic Code 8710, under which 
neuralgia is evaluated as paralysis.  The Board notes that 
preliminarily that the veteran is right handed.  

Under this section, for a major extremity a 40 percent 
evaluation is warranted for moderate incomplete paralysis of 
the upper radicular group (fifth and sixth cervicals).  

A 50 percent evaluation is assigned for severe incomplete 
paralysis.  A maximum 70 percent evaluation is assigned in 
cases of complete paralysis, with all shoulder and elbow 
movements lost or severely affected, and hand or wrist 
movements not affected.  

In the present case, there is evidence of right upper 
extremity symptoms indicative of more than moderate 
symptomatology, supporting a higher evaluation.  

Significantly, the veteran has reported pain, significant 
sensory deficits, numbness, tingling and cramps in the right 
upper extremity.  During her February 2005 VA examination, 
she noted that the intensity of her pain would vary but could 
be as much as "9/10."  

The February 2005 VA examination revealed decreased pinprick 
sensation in the medial, brachial and antebrachial nerve 
distributions.  When passively raising the right hand above 
the shoulder, the radial pulse would disappear.  

The impression was that of old trauma to the right brachial 
plexus, with winged scapula; damage to the serratus, 
anterior, and long thoracic nerves; probably some damage to 
the autonomic nerves; a feeling of coldness; probable changes 
in blood flow; and thoracic outlet syndrome.  

As to earlier medical records, the Board also notes that the 
veteran's July 2002 VA hand, thumb, and fingers examination 
revealed strength of finger abduction reduced to 0/5, 
dullness to pinprick on the palms globally, atrophy of the 
extensor pollicis brevis muscle, and positive Tinel's sign at 
the wrist.  

The examiner at that time did not have access to the claims 
file and was unable to reach a determination as to whether 
such symptomatology was related to service.  

Nonetheless, in the absence of an opinion clearly indicating 
that such symptomatology is completely separate from the 
service-connected right upper extremity neurological 
disorder, the Board considers it part of the service-
connected disorder for rating purposes.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

The Board must point out that the service-connected 
disability has not been shown to be productive of complete 
paralysis.  In this regard, the Board notes that February 
2005 VA examination showed only mild weakness (4/5) of the 
C8-T1 small hand muscles and only 20 degrees of limitation of 
the right shoulder joint.  

The veteran's October 2002 VA examination revealed a right 
hand grip of 4/5 strength.  This evidence does not correspond 
to the criteria for a 70 percent evaluation, which 
contemplates complete paralysis.  

Overall, the disability picture in this case is of a right 
upper extremity neurological disorder that is more than 
moderately disabling but less than severely disabling in 
degree, given the combination of subjective complaints and 
objective findings.  

In view of 38 C.F.R. § 4.7, the Board finds that a 50 percent 
evaluation, but not more, is warranted for the veteran's 
service-connected right (major) plexus neuropathy.  To that 
extent, the appeal is granted.  



ORDER

A 50 percent evaluation for the service-connected right 
(major) plexus neuropathy is granted, subject to the 
regulations governing the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


